Citation Nr: 0705962	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for radiculopathy of 
the right lower extremity, to include on a secondary basis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected compression fracture at L4, 
with Schmorl's node and left posterolateral L5-S1 herniated 
nucleus pulposus (hereinafter compression fracture at L4).  

3.  Entitlement to an initial compensable evaluation for the 
service-connected radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1987 to May 
2003.  

In February 2006, the Board of Veterans' Appeals (Board) 
remanded the issues on appeal to the RO for additional 
development.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have radiculopathy 
of the right lower extremity that is due to any event or 
incident of service.  

2.  The veteran does not have radiculopathy of the right 
lower extremity that was caused or aggravated by service-
connected disability.  

3.  The service-connected compression fracture at L4 is 
manifested by complaints of pain and motion that includes at 
least 75 degrees of flexion and combined range of motion of 
at least 215 degrees.  

4.  Prior to March 3, 2006, there is no medical evidence of 
disability due to service-connected radiculopathy of the left 
lower extremity.  

5.  The service-connected radiculopathy of the left lower 
extremity is manifested by objective loss of sensation and 
motor strength beginning on examination on March 3, 2006.  



CONCLUSIONS OF LAW

1.  The veteran is not show to have a disability manifested 
by radiculopathy of the right lower extremity due to disease 
or injury that was incurred in or aggravated by active 
military duty; nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected compression 
fracture at L4 have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a including Diagnostic Code 5243 
(2006).  

3.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected radiculopathy of the 
left lower extremity have not been met prior to March 3, 
2006.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a including Diagnostic Code 5280 (2005).  

4.  The criteria for the assignment of an initial 10 
evaluation for the service-connected radiculopathy of the 
left lower extremity have been met beginning March 3, 2006.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a including Diagnostic Code 5280 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to substantiate a claim for service 
connection.  He was informed by letter in February 2006 of 
the requirements needed to substantiate a claim for an 
increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No private medical 
records were added to the claims file after the letters were 
mailed.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board also notes that the veteran was informed in the 
June 2006 Supplemental Statement of the Case that a 
disability rating and effective date would be assigned if the 
claim for service connection for radiculopathy of the right 
lower extremity or either claim for an increased evaluation 
was granted.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that a VA opinion was obtained in March 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran is service connected for compression fracture at 
L4 and for radiculopathy of left lower extremity.  

The veteran's service medical records do not reveal any 
complaints or findings of radiculopathy of the right lower 
extremity.  

Although the veteran complained on VA examinations in 
December 2003 and March 2006 of bilateral radiculopathy into 
the lower extremities, and left leg radiculopathy was found, 
there is no diagnosis of right leg radiculopathy.  

In fact, nerve conduction studies in January 2004 and March 
2006 concluded that there was no radiculopathy into the right 
lower extremity.  

Consequently, because the evidence on file does not present a 
basis for concluding that the veteran currently has 
radiculopathy of the right leg that either began in service 
or is causally related to service-connected disability, 
service connection is not warranted.  

Despite the veteran's written assertions in support of his 
claim for service connection for radiculopathy of the right 
lower extremity, the Board notes that a layperson such as the 
veteran is not competent to comment on medical matters such 
as the diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for radiculopathy of the right lower 
extremity.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  


Compression Fracture at L4

Schedular Criteria

The regulatory changes amended the rating criteria for 
evaluating intervertebral disc syndrome effective on 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  See 68 Fed. Reg. 51454-
51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).  

The RO addressed the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective on September 23, 2002, and the criteria effective 
on September 26, 2003.  

Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory provisions of both September 23, 2002 
and September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under Diagnostic Code 5292 for loss of motion of the low 
back, effective prior to September 26, 2003, a 10 percent 
evaluation was assigned for slight, a 20 percent evaluation 
was assigned for moderate, and a 30 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

A 20 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve months; a 10 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least one week, but less than two 
weeks, during the past twelve months.  

This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).  

If the intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  

A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or there is muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id. at Note 
(2).  


Analysis

A January 2004 rating decision granted service connection for 
compression fracture at L4 and assigned a 10 percent 
evaluation effective June 1, 2003, the day following service 
separation, under Diagnostic Code 5293 for intervertebral 
disc syndrome.  The veteran timely appealed the assigned 
rating.  

The initial post-service medical evidence of record is a 
December 2003 VA evaluation, which showed motion of the 
thoracolumbar spine that included 90 degrees of flexion, 30 
degrees of extension, 30 degrees of lateral bending in either 
direction, and 45 degrees of bilateral rotation.  There was 
pain at the extremes of motion.  

Although the veteran said that he had had five acute flare-
ups over the previous year that prevented him from working, 
it was noted that no medical certificate had been issued by a 
doctor for strict bed rest.  Rather, he was given light duty 
profiles prior to his separation from the service.  

When examined by VA in March 2006, the veteran complained of 
weekly back flare-ups with mild spasms and mild fatigue.  An 
examination of the back did not reveal any atrophy, spasm, 
tenderness or weakness.  There was 75 degrees of back 
flexion, 20 degrees of extension, and 30 degrees of bilateral 
side bending and rotation.  It was noted that all movement 
was accompanied by pain.  

Based on the above evidence, an evaluation in excess of 10 
percent is not warranted based on the rating criteria for 
intervertebral disc syndrome effective September 23, 2002, 
under Diagnostic Code 5293.  

Despite the veteran's complaints of flare-ups, there is no 
evidence in the medical records of incapacitating episodes, 
meaning acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician, 
having a duration of at least two weeks during the previous 
year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

Moreover, an increased evaluation is not warranted under the 
schedular criteria for intervertebral disc syndrome effective 
September 26, 2003, which provides a 20 percent rating for 
loss of back motion when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  In 
this case, the VA examinations noted above showed that 
forward flexion of the thoracolumbar spine was to at least 75 
degrees and the combined motion of the thoracolumbar spine 
was to at least 215 degrees.  

The Board notes that the veteran is already assigned 
evaluations for both the orthopedic and neurological 
manifestations of his service-connected low back disability, 
and the neurological manifestations will be addressed below.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2006).  

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO prior to 
September 26, 2003, which is the date that essentially all 
spinal disabilities were to be rated under the same general 
criteria.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Although the veteran has residuals of a vertebral 
fracture, there is no evidence of abnormal mobility requiring 
a neck brace.  

Consequently, Diagnostic Code 5285 is not for application.  
Additionally, since there is no evidence of lumbosacral 
strain or ankylosis, the Board finds that the rating code 
assigned to the veteran's service-connected low back 
disability is the most appropriate code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5295 (2002).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

It was noted on VA examination in March 2006 that there was 
no additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  

In fact, it was reported that the reduced range of back 
motion represented normal motion for the veteran.  
Consequently, no additional compensation is warranted under 
the foregoing provisions.  

As the medical evidence of record does not show any 
significant increase or decrease in symptomatology since June 
2003, the Board concludes that staged ratings are not 
warranted for the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
compression fracture at L4.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  



Radiculopathy of the Left Lower Extremity

Schedular Criteria

Under Diagnostic Code 8520, complete paralysis of the sciatic 
nerve warrants an 80 percent evaluation; with complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).  


Analysis

The January 2004 rating decision granted service connection 
for left L5 radiculopathy with numbness and tingling in the 
left leg secondary to service-connected left posterolateral 
L5-S1 herniated nucleus pulposus and assigned a 
noncompensable evaluation effective June 1, 2003, the day 
following service separation, under Diagnostic Code 8520, 
which involves neurological manifestations of disability of 
the sciatic nerve.  The veteran timely appealed the assigned 
rating.  

Under Diagnostic Code 5280, there would need to be evidence 
of mild incomplete paralysis of the sciatic nerve to warrant 
a 10 percent evaluation.  

When examined by VA in December 2003, the veteran complained 
of paresthesias in both lower extremities.  He said that he 
could walk for two or three hours.  The VA examiner did not 
find any deficit to pin prick or other sensory abnormality, 
and motor strength was 5/5 in the lower extremities.  

The pertinent diagnoses were those of left L5 radiculopathy 
and numbness and tingling in the left leg secondary to left 
L5 radiculopathy.  

On VA examination of the left lower extremity in March 2006, 
the veteran said that he could walk more than 1/4 mile but less 
than a mile.  An examination showed impaired sensation to 
pinprick and light touch and motor strength of 4/5 for left 
ankle dorsiflexion, left ankle plantar flexion, and left 
great toe extension; motor strength was 5/5 for left hip 
flexion and extension and for left knee extension.  

Prior to VA examination in March 2006, there is no objective 
evidence of loss of sensation or loss of motor strength in 
the left lower extremity.  Based on the above objective 
findings of some loss of sensation and motor strength on VA 
examination in March 2006, the Board finds that a 10 percent 
evaluation is warranted, effective the day of VA examination 
on March 3, 2006, because the manifestations of the veteran's 
service-connected radiculopathy of the left lower extremity 
more nearly approximate the criteria for mild, incomplete 
paralysis of the left lower extremity.  

However, as motor strength was at least 4/5 in the left lower 
extremity in March 2006, left lower extremity neurological 
impairment is no more than mild and a rating in excess of 10 
percent is not warranted for service-connected radiculopathy 
of the left lower extremity.  


Reasonable Doubt and Extraschedular Consideration

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Increased evaluations are provided in the 
rating schedule for certain manifestations of the service-
connected compression fracture of L4 and radiculopathy of the 
left lower extremity, but the medical evidence reflects that 
those manifestations are not present in this case.  

Although the veteran's service-connected disabilities 
adversely affect his functional capacity, as evidenced by his 
current evaluations, the medical evidence does not show 
marked interference with employment due to these 
disabilities.  The veteran is able to work in security, 
although he has trouble standing, walking, or sitting for 
prolonged periods.  

Additionally, the veteran has not been hospitalized for any 
service-connected disability.  Consequently, the veteran has 
not submitted evidence that his service-connected 
disabilities result in disability factors not contemplated in 
the rating criteria.  Therefore, the RO's determination not 
to refer this case for extra-schedular consideration was 
appropriate.  

In reaching the above decisions, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected 
compression fracture at L4, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for radiculopathy of the right lower 
extremity is denied.  

An initial evaluation in excess of 10 percent for service-
connected compression fracture at L4 is denied.  

An initial compensable evaluation for service-connected 
radiculopathy of the left lower extremity prior to March 3, 
2006 is denied.  

An initial evaluation of 10 percent is warranted for service-
connected radiculopathy of the left lower extremity beginning 
March 3, 2006, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


